Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on September 26, 2019.  Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim appears to depend on claim 14 yet claims a “computer readable product”.  The examiner believes that the claim should recite the elements of claim 13 and be drafted in independent form to avoid any ambiguity.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in line 1 of claim 14, the applicants recite “[a] computer-readable 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 1 recites “magnetic fields connected to a controller”.  Magnetic fields cannot be connected to a controller.  As best understood by the examiner in view of the specification, the controller present in the charging station 210 may he coupled to a signal generator 240 for providing a control signal 245 to be transmitted through the boundary wire 250. The signal generator comprises a controller for generating the control signal and the control signal generates a magnetic field.  Therefore the magnetic field is not physically connected to the controller.  Because of this, the claim as presently 

Claims 2-9 are rejected as being dependent on a rejected base claim.

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the controller located on the robotic work tool.  The specification, page 4, states “It is also an object of the teachings of this application to overcome the problems by providing a computer readable medium for carrying computer instructions that when loaded into a controller of a robotic working tool or robotic working tool system, causes the robotic working tool or robotic working tool system to operate according to a method as above and herein.”  One having ordinary skill in the art would recognize that the robotic work tool recited would need a controller to operate, detect the magnetic fields, and adjust its route.  Therefore the element is essential to the claims.

Claim 14 is rejected as being dependent on a rejected base claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the signal generator that is previously recited in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Petersson et al., US 2005/0267629 A1 teaches an arrangement and electronic navigational control system for a self-propelling device (5), preferably a lawn-mowing robot. The system comprises at least one navigational control system (3) connected to at least one signal generator (1) and a sensing unit arranged at the self-propelling device (5). The sensing unit senses at least one, in the air medium propagating, time and space varying magnetic field, at least transmitted via the navigational control station (3) and in turn retransmits at least one signal processed by the unit to at least one driving source which contributes to the device's movements across the surface. The system comprises means by which the signal generator (1) sends a current through the navigational control station (3), the current generating the time and space varying magnetic field, whereby the sensing unit comprises means by which the device (5) is manoeuvred based on the properties of the sensed magnetic field.
Petersson teaches one or more signal generators (1) located in the connecting box 17 attached to two boundary wires, denoted by both wires labeled as 4 below.  

    PNG
    media_image1.png
    429
    471
    media_image1.png
    Greyscale

In addition, Petersson Fig. 4 is essentially the navigational control station 3 shown in Fig. 1 below.  

    PNG
    media_image2.png
    811
    518
    media_image2.png
    Greyscale

Petersson does not appear to teach or render obvious a composite work area comprising at least a first partial work area and a second partial work area, wherein the first boundary wire delimits .

    PNG
    media_image3.png
    687
    645
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 10-11 are allowed.
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9, 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 112(d) or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668